Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered September 21, 1989, convicting him of sexual abuse in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court erred in denying his application to withdraw his plea of guilty, or, alternatively, in failing to conduct a hearing, is unpersuasive. The record discloses that the defendant was fully advised of all of the rights he would waive by pleading guilty. Nevertheless, the defendant, after consulting with counsel, voluntarily chose to plead guilty. During the plea allocution, the defendant admitted the underlying facts of the crime. Since the defendant was given an ample opportunity to state the basis for his application to withdraw his plea, which basis was facially without merit, no formal evidentiary hearing was necessary (see, People v Tinsley, 35 NY2d 926; People v Morris, 118 AD2d 595).
Thompson, J. P., Brown, Balletta and Miller, JJ., concur.